MEMORANDUM **
Otto Randle appeals pro se the district court’s judgment dismissing for lack of subject matter jurisdiction and on summary judgment, his tax refund suit brought against the United States.
We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo both the district court’s dismissal based on lack of subject matter jurisdiction, Garvey v. Roberts, 203 F.3d 580, 587 (9th Cir.2000) and on summary judgment, Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998). We affirm.
*474The district court lacked subject matter jurisdiction over Randle’s causes of action to recover income tax refunds for the years 1979, 1983, and 1985 because Randle did not make a claim for a tax refund for these years. See Boyd v. United States, 762 F.2d 1369, 1371 (9th Cir.1985).
Randle’s remaining contentions lack merit.
Appellee’s motion to strike portions of Randle’s excerpt of record on appeal is granted. See United States v. Walker, 601 F.2d 1051, 1055 (9th Cir.1979).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.